NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with 
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois  60604

                             Argued November 27, 2007
                               Decided June 18, 2008

                                       Before

                              DANIEL A. MANION,  Circuit Judge

                              TERENCE T. EVANS,  Circuit Judge

                              DIANE S. SYKES,  Circuit Judge



No. 07‐1901                                     Appeal from the United States District
                                                Court for the Eastern District of
LLOYD T. STRACKBEIN,                            Wisconsin
                Plaintiff‐Appellant,
                                                No. 05 C 0900
      v.
                                                Lynn Adelman, Judge.
MICHAEL W. WYNNE, Secretary, and
DEPARTMENT OF THE AIR FORCE,
             Defendants‐Appellees.




                                     O R D E R

       Lloyd Strackbein worked as a mechanic with the Air Force Reserve.  In 2004, the
Air Force removed Strackbein from his job because he was eligible to receive unreduced
retirement benefits.  Strackbein appealed the Air Force’s decision to the Merit System
Protection Board which affirmed the Air Force’s decision.  After exhausting his
No. 07-1901                                                                               Page 2



administrative remedies, Strackbein filed suit in the Eastern District of Wisconsin
asserting that the Air Force’s removal violated 10 U.S.C. § 10218, 5 U.S.C. § 7513, and
the Age Discrimination Employment Act, 29 U.S.C. §621, et seq.  The district court
granted summary judgment in favor of the Air Force.  Strackbein appeals, and we
affirm.

                                               I.

         Lloyd Strackbein (“Strackbein”) worked for the Air Force as an aircraft jet mechanic
at  the  Air  Force  Reserve  facility  in  Milwaukee,  Wisconsin.    Initially,  Strackbein  was
employed in the Air Reserve Technician (“ART”) program as a “dual status technician.”
A dual status technician is a person who is both a civilian employee and a member of the
Air Force Reserve. Strackbein worked as a dual status technician until 2000, when he was
honorably discharged from the Air Force Reserve because of a physical disqualification,
namely sleep apnea. 

       While  “[a]ctive  membership  in  the  applicable  reserve  unit  is  a  condition  of
employment,” technicians who are discharged from the Air Force Reserve because of a
medical condition beyond their control and who are still qualified to perform their duties
may retain their employment as non‐dual status technicians (“NDST”).  AFRCI 36‐114 ¶¶
3 & 3.5.  After his discharge from the Air Force Reserve in 2000, Strackbein did just that and
continued to work as a civilian employee as a NDST.  A condition of his employment as
a NDST was that Strackbein must be separated from service “no later than 30 days after
attaining eligibility for civil service retirement unreduced due to age or years of service.”
AFRCI 36‐114 ¶ 3.5.2.  Strackbein received notice of this condition in his “Notification of
Personnel Action” the Air Force issued on May 24, 2000, which stated that January 30, 2004,
was the date on which he would be eligible for unreduced retirement.

       Three years later, on August 22, 2003, the Air Force issued a memorandum in which
it  proposed  removing  Strackbein  as  a  civilian  employee  effective  January  30,
2004—Strackbein’s fifty‐fifth birthday. The Air Force stated that Strackbein’s removal was
a  non‐disciplinary  removal  and  cited  the  Air  Force  Reserve  Command  Instruction
(“AFRCI”) 36‐114, paragraph 3.5.  AFRCI 36‐114, paragraph 3.5 provides in relevant part:
“NDSTs first hired as an ART or military reserve technician (dual status) on or before 10
February 1996 must be separated no later than 30 days after attaining eligibility for civil
service retirement unreduced due to age or years of service.” In underlined text, the Air
No. 07-1901                                                                                  Page 3



Force continued: “You will ‘attain eligibility for civil service retirement unreduced due to
age  or  years  of  service’  on  30  January  2004.    Therefore,  and  IAW  AFRCI  36‐114,  para.
3.5.2.1. [sic], you must be separated no later than 30 days from that date.” 

       On October 22, 2004, the Air Force issued its decision to remove Strackbein effective
January 30, 2004. Strackbein left his job with the Air Force on January 30, 2004, when he
turned age fifty‐five and was eligible for civil service retirement unreduced due to age or
years of service.

        Strackbein filed a timely appeal of his removal with the Air Force’s Merit Systems
Protection  Board  (“MSPB”).    Strackbein  contended  that  Air  Force  regulation  36‐114,
paragraph 3.5.2.1, violates 10 U.S.C. § 10218(a)(3)(B)(ii), which provides that a NDST shall
be  separated  or  retired  no  later  than  30  days  after  becoming  eligible  for  unreduced
retirement and becoming 60 years of age.  According to Strackbein, this required the Air
Force to retain him until he turned 60.  The MSPB rejected Strackbein’s position, holding
that the Air Force regulation did not run afoul of 10 U.S.C. § 10218 because the statute set
forth a deadline by which NDSTs must retire rather than requiring their retention until age
60.  Strackbein also argued that his removal violated the Age Discrimination Employment
Act (“ADEA”), 29 U.S.C. §621, et seq.  The MSPB rejected Strackbein’s ADEA argument
noting that Strackbein failed to show that “his age was the determinative factor in the
agency’s decision to remove him from employment.”  The MSPB concluded that the Air
Force’s  policy  of  retaining  NDSTs  until  they  reached  eligibility  for  an  unreduced  civil
service retirement annuity was not a separation based on age.  Finally, the MSPB rejected
Strackbein’s contention that his removal was unrelated to the promotion of the efficiency
of the service as required by 5 U.S.C. § 7513(a).  The MSPB reasoned:

       The purpose of the Selected Reserve technician program is to provide active
       reserve units, which are composed chiefly of personnel who train only a few
       days each month and two weeks in the summer, with a core of more highly
       trained personnel whose full‐time civilian jobs coincide with their military
       jobs.    Thus,  it  promotes  the  efficiency  of  the  service  to  remove  from
       employment  dual  status  technicians  who  lose  membership  in  their  local
       reserve units.

     Strackbein filed an appeal with the full MSPB, which denied Strackbein’s petition
on May 9, 2005, and stated that the MSPB administrative judge’s decision was the final
No. 07-1901                                                                                 Page 4



decision  of  the  MSPB.  The  Equal  Employment  Opportunity  Commission  (“EEOC”)
concurred with the final MSPB decision. After exhausting his administrative remedies,
Strackbein filed a complaint in the Eastern District of Wisconsin.   The parties filed cross‐
motions for summary judgment, and the district court granted judgment in favor of the Air
Force.  Strackbein appeals asserting the three main arguments that he made to the MSPB.

                                              II.

        First, Strackbein asserts that pursuant to 10 U.S.C. § 10218, he should not have been
removed from employment as an NDST until he turned sixty years old.  This court reviews
de novo the district court’s statutory interpretation.  See Masters v. Hesston Corp., 291 F.3d
985, 989 (7th Cir. 2002); Curran v. Kwon, 153 F.3d 481, 485 (7th Cir. 1998).  When interpreting
statutes, we give words their plain and ordinary meaning.  Gillespie v. Equifax Info. Servs.,
L.L.C., 484 F.3d 938, 941 (7th Cir. 2007).  “Our basic task in statutory interpretation is ‘to
give effect to the intent of Congress.’” United States v. Bank of Farmington, 166 F.3d 853, 858
(7th Cir. 1999) (quoting United States v. Am. Trucking Ass’ns, 310 U.S. 534, 542 (1940)).

      Entitled,  “Army  and  Air  Force  Reserve  technicians:  conditions  for  retention;
mandatory retirement under civil service laws,” 10 U.S.C. § 10218(a)(3)(B)(ii)(I) provides
that 

       [a]n individual employed by the Army Reserve or the Air Force Reserve as
       a military technician (dual status) who after October 5, 1999, loses dual status
       is subject to paragraph (2) or (3), as the case may be. . . . If such a technician
       continues employment with the Army Reserve or the Air Force Reserve as
       a non‐dual status technician, the technician shall be separated or retired in
       the case of a technician first hired as a military technician (dual status) on or
       before February 10, 1996, not later than 30 days after becoming eligible for an
       unreduced annuity and becoming 60 years of age . . . .  

(emphasis added).  Contrary to Strackbein’s contention that he should not have been forced
to retire until he turned sixty years old, the statutory language only requires that an NDST
retire by a particular time and does not preclude removal at an earlier date.   In other
words, the statute sets the age of sixty as an outer limit for an NDST’s retirement, not a
threshold he must pass before retirement.  Accordingly, the district court properly affirmed
No. 07-1901                                                                                        Page 5



the MSPB’s determination that Strackbein’s removal at age fifty‐five did not violate 10
U.S.C. § 10218(a)(3)(B)(ii)(I).  

       Regarding the civil service issues the MSPB determined, we will not reverse the
MSPB’s decision unless it was arbitrary and capricious.  Maulding v. Sullivan, 961 F.2d 694,
698‐99 (8th Cir. 1992) (citation omitted).  Strackbein contends that his removal was not for
“such cause as will promote the efficiency of the service” pursuant to 5 U.S.C. § 7513(a)
because his removal was a non‐disciplinary action.  

      According  to  the  Air  Force  Reserve  Command  Instruction  “Procedures  on  Air
Reserve Technicians (ART) Who Lose Active Membership in the Reserve,” 

       ARTs are full‐time civilian employees who are also active members of the Air
       Force reserve unit in which they are employed.  In addition to their civil
       assignments,  they  are  assigned  to  equivalent  positions  in  the  reserve
       organization with a reserve military rank or grade.  They play vital roles in the
       combat  readiness  of  their  reserve  unit  by  training  other  reservists  serving  as
       mobilization assets when the unit is mobilized.

AFRCI 36‐114 ¶ 2 (emphasis added).  Generally, active membership in a reserve unit is a
required employment condition.  AFRCI 36‐114 ¶ 3.  Only when a technician fails a medical
reserve examination for reasons beyond his control may that technician continue in his
employment as a NDST.  AFRCI 36‐114 ¶ 3.4.  Thus the Air Force permits ARTs such as
Strackbein, who are no longer Reserve members because of a medical condition outside of
their control, to continue as NDSTs.  However,  the Air Force is not precluded from limiting
the amount of time that NDSTs may continue in that capacity in light of the important role
that they serve to the unit for which they provide service.  As the MSPB administrative law
judge noted, 

       the purpose of [the position in which Strackbein worked] is to provide active
       reserve units, which are composed chiefly of personnel who train only a few
       days each month and two weeks in the summer, with a core of more highly
       trained personnel whose full‐time civilian jobs coincide with their military
       jobs.    Thus,  it  promotes  the  efficiency  of  the  service  to  remove  from
       employment  dual  status  technicians  who  lose  membership  in  their  local
       reserve units.        
 No. 07-1901                                                                                      Page 6




Technicians have a very important role in their units as “mobilization assets.”  Given the
inability of NDSTs who have lost their Reserve membership to accompany units when they
are  mobilized,  we  conclude  that  the  MSPB  did  not  act  arbitrarily  and  capriciously  in
determining that Strackbein’s removal promoted the efficiency of the service pursuant to
5 U.S.C. § 7513(a). 
 
        Finally, Strackbein asserts that his removal at age fifty‐five violates the ADEA.  To
establish a claim under the ADEA, a plaintiff must show that his age “actually motivated
the employer’s decision—that is, the employee’s [age] must have actually played a role in
the  [employer’s  decision‐making]  process  and  had  a  determinative  influence  in  the
outcome.”    Schuster  v.  Lucent  Techs.,  Inc.,  327  F.3d  569,  573  (7th  Cir.  2003).    Strackbein
contends that at the time of his removal he was fifty‐five years old and was terminated
because he “attain[ed] eligibility for civil service retirement unreduced due to age or years
of service” within the meaning of the operative Air Force Reserve regulation. Strackbein
further notes that a retirement recipient must be at least fifty‐five years old to receive the
annuity, and this fact alone, according to Strackbein, is sufficient to establish an ADEA
violation.  

         The Air Force regulation under which Strackbein was forced to retire as an NDST
specifically references 10 U.S.C. § 10218 noting that “NDSTs are subject to the mandatory
separation provisions” of the statute as well as the “provisions based on failure to maintain
active membership in the Reserve that are described in this instruction.”  AFRCI 36‐114 ¶
3.5. Specific statutes supercede general statutes, and “a later enacted statute may limit the
scope of an earlier statute.”  Brotherhood of Maintenance of Way Employees v. CSX Transp., Inc.,
478 F.3d 814, 817 (7th Cir. 2007).  Because 10 U.S.C. § 10218 is a more specific statute than
the ADEA, a general statute, and Section 10218 was enacted after the ADEA, it supercedes
the ADEA. See Morton v. Mancari, 417 U.S. 535, 550‐51 (1973) (noting that “[w]here there is
no  clear  intention  otherwise,  a  specific  statute  will  not  be  controlled  or  nullified  by  a
general one, regardless of priority of enactment.”).  See generally Strawberry v. Albright, 111
F.3d 943, 947 (D.C. Cir. 1997) (affirming the denial of a federal employee’s ADEA claim
when the provisions of the Foreign Service Act pursuant to which the employee was forced
to  retire  at  age  sixty‐five  were  more  specific  and  thereby  not  nullified  by  the  ADEA).
Because Strackbein was forced to retire pursuant to the Air Force procedures implementing
the statutory mandate set forth in 10 U.S.C. § 10218, Strackbein’s ADEA claim fails.
No. 07-1901                                                                        Page 7



                                           III.

     Strackbein’s retirement at age fifty‐five does not violate 10 U.S.C. § 10218 or the
ADEA.  Also, the MSPB decision that Strackbein’s retirement pursuant to AFRCI 36‐114
promoted the efficiency of the service was not arbitrary and capricious.  Accordingly, we
AFFIRM.